 1
 2
 3                          UNITED STATES DISTRICT COURT
 4                         EASTERN DISTRICT OF CALIFORNIA
 5
     ISMAEL CHAPA,                             )   Case No.: 1:19-cv-00810-SKO (SS)
 6                                             )
 7                  Plaintiff,                 )   ORDER AWARDING EQUAL
         vs.                                   )   ACCESS TO JUSTICE ACT
 8   ANDREW SAUL,                              )   ATTORNEY FEES AND EXPENSES
     Commissioner of Social Security,          )   PURSUANT TO 28 U.S.C. § 2412(d)
 9                                             )
10                  Defendant                  )   (Doc. 16)
                                               )
11                                             )
                                               )
12
                                               )
13
14            Based upon the parties’ stipulation for the award and payment of Equal
15   Access to Justice Act fees, costs, and expenses (Doc. 16),
16            IT IS HEREBY ORDERED that attorney’s fees and expenses in the amount
17   of three thousand five hundred dollars ($3,500.00) under the Equal Access to
18   Justice Act (EAJA), 28 U.S.C. § 2412(d), be awarded subject to the terms of the
19   stipulation, (Doc. 16).
20
     IT IS SO ORDERED.
21
22
     Dated:     February 24, 2020                         /s/   Sheila K. Oberto       .
                                                   UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
                                               -1-
28
